Case 1:19-cr-00318-DCN Document1 Filed 10/09/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
CHRISTOPHER A. BOOKER, IDAHO STATE BAR NO. 7672
SPECIAL ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788 ,
TELEPHONE: (208) 334-1211 U.S. COURTS
FACSIMILE: (208) 334-1413
OCT 09 2019

Revd Filed, Time
STEPHEN W. KENYON
CLERK, DISTRICT OF IDAHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, G32. 2 7 28-e@

Case No. GR Lo 0 to ~ 3 UCN
Plaintiff,
INDICTMENT
VS.
- | 18 U.S.C. § 922(g¢)(1)
DAVID PATRICK MOORE, 18 U.S.C. § 924(d)
. 28 U.S.C. § 2461(c)

 

Defendant.

 

The Grand Jury charges:
COUNT ONE

Unlawful Possession of a Firearm
18 U.S.C. § 922(g)(1)

On or about August 12, 2019, in the District of Idaho, the defendant, DAVID PATRICK
MOORE, knowing that he had been convicted of a crime punishable by imprisonment for a term
exceeding one year, that is: Robbery, entered on or about October 18, 2013, in case number CR-
FE-2013-0003237, in the Fourth Judicial District of Idaho, in and for the County of Ada, did

knowingly possess a firearm, to wit: a Smith and Wesson .38 caliber pistol, bearing serial

INDICTMENT - 1

 
Case 1:19-cr-00318-DCN Document1 Filed 10/09/19 Page 2 of 3

number 169712, which had been shipped and transported in interstate and foreign commerce, in
violation of Title 18, United States Code, Section 922(g)(1).

CRIMINAL FORFEITURE ALLEGATION
Firearm Forfeiture
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)

Upon conviction of the offenses alleged in this Indictment, the defendant, DAVID
PATRICK MOORE, shall forfeit to the United States, any firearms or ammunition involved in or
used in the commission of the offense. The property to be forfeited includes, but is not limited
to, the following:

1. Seized Property. Smith and Wesson .38 caliber pistol, serial number 1697 12, and
approximately 38 rounds of .38 caliber ammunition.

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”
up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which cannot be subdivided
without difficulty.

INDICTMENT - 2

 
Case 1:19-cr-00318-DCN Document1 Filed 10/09/19 Page 3 of 3

Dated this 4 day of October, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON
BART M. DAVIS

UNITED STATES ATTORNEY
By:

4v¢ GYRISTOPHER A. BOOKER fon
SPECIAL ASSISTANT UNITED STATES ATTORNEY 2

INDICTMENT - 3

 
